217 U.S. 595 (1910)
BRADY
v.
BERNARD & KITTINGER.
No. 501.
Supreme Court of United States.
Petition for certiorari and motion to dismiss submitted April 26, 1910.
Decided May 2, 1910.
APPEAL FROM, AND PETITION FOR CERTIORARI TO, THE UNITED STATES CIRCUIT COURT OF APPEALS FOR THE SIXTH CIRCUIT.
*596 Mr. Norman Farrell, Jr., and Mr. Hill McAlister for appellants.
Mr. Edwin C. Brandenburg, Mr. Clarence A. Brandenburg, Mr. F. Walter Brandenburg, Mr. A.E. Wilson and Mr. James R. Duffin for appellees.
Per Curiam.
Appeal dismissed for want of jurisdiction and petition for writ of certiorari denied.